Citation Nr: 0515414	
Decision Date: 06/08/05    Archive Date: 06/21/05	

DOCKET NO.  96-15 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for stomach ulcer. 

2.  Entitlement to service connection for a left inguinal 
hernia. 

3.  Entitlement to service connection for a low back 
disorder. 

4.  Entitlement to service connection for a cervical spine 
disorder. 

5.  Entitlement to an evaluation in excess of 50 percent 
obstructive sleep apnea. 

6.  Entitlement to an evaluation in excess of 10 percent for 
left knee chondromalacia with arthritis. 

7.  Entitlement to an increased (compensable) evaluation for 
epididymitis. 

8.  Entitlement to an increased (compensable) evaluation for 
gastroesophageal reflux disease (GERD).



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

J. Johnston, Counsel



INTRODUCTION

The veteran had active military duty from March 1973 until 
his retirement in December 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from adverse rating determinations issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.  During the lengthy pendency of this 
appeal, initiated by the veteran's claim in November 1994, 
the veteran has been granted service connection for various 
additional disabilities, and increased evaluations for 
certain disabilities.  Prior to the case being forwarded to 
the Board, the veteran was in receipt of a combined schedular 
evaluation of 80 percent from July 2001 with an award of a 
total rating based upon individual unemployability (TDIU) 
effective from January 2003.  The veteran has not withdrawn 
any of the above listed issues from further consideration and 
the appeal continues.  With one exception, all issues are 
ready for appellate review.  The issue of entitlement to 
service connection for a cervical spine disorder must be 
referred back to the RO via the Appeals Management Center 
(AMC) in Washington, DC.



FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the issues on appeal has been requested or 
obtained.

2.  No competent clinical evidence identifies any existing 
abdominal ulcers at any time during or subsequent to service.

3.  Although there was a record of treatment in service for a 
left inguinal hernia, there is no indication that the veteran 
ever sought or required treatment for this problem at any 
time during the remainder of service, and no left inguinal 
hernia or residuals of any possible earlier surgical repair 
have been identified in any competent clinical evidence at 
any time since service separation.

4.  Although the veteran received treatment during service on 
several occasions for what was referred to as a low back 
strain, no chronic low back disability was identified at any 
time during service, and no chronic low back disability has 
been identified at any time subsequent to service, nor are 
there any X-ray studies showing arthritis or other 
abnormality of the low back at any time during or after 
service.  

5.  Obstructive sleep apnea is shown to require the veteran 
to use a continuous airway pressure (CPAP) machine, but there 
is no evidence of chronic respiratory failure with carbon 
dioxide retention, cor pulmonale, or that sleep apnea 
requires a tracheostomy. 

6.  The veteran's left knee disorder includes chondromalacia 
patella with painful motion of a major joint, but there is no 
ligamentous laxity or instability, no dislocated cartilage 
with frequent episodes of locking or swelling, and there is 
no limitation of left knee flexion to 30 degrees or extension 
to 10 degrees.

7.  The veteran's epididymitis is historically shown to have 
responded well to antibiotic treatment and otherwise results 
in occasional pain or burning but there is no evidence 
showing a requirement for long-term drug therapy, one to two 
hospitalizations per year and/or requiring intermittent 
intensive management.

8.  Gastroesophageal reflux disease (GERD) was diagnosed 
during service, but there is an absence of competent clinical 
evidence showing chronic gastroesophageal reflux disease 
symptoms in the evidence since service separation and there 
is an absence of evidence of two or more of the symptoms of 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, regurgitation, and substernal or arm or shoulder 
pain.



CONCLUSIONS OF LAW

1.  Stomach ulcer, left inguinal hernia residuals, and a low 
back disorder were not incurred or aggravated in active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

2.  The criteria for an evaluation in excess of 50 percent 
for obstructive sleep apnea have not been met.  38 U.S.C.A. 
§§ 1155, 5100, 5102, 5103, 5103A, 5107 (2002); 38 C.F.R. §§ 
4.1, 4.3, 4.7, 4.10, 4.97, Diagnostic Code 6847 (2004); 4.97, 
Diagnostic Code 6602 (1995).

3.  The criteria for an evaluation in excess of 10 percent 
for left knee chondromalacia patella with arthritis have not 
been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5257, 5258, 5260, 5261 
(2004).

4.  The criteria for an increased (compensable) evaluation 
for epididymitis have not been met.  38 U.S.C.A. §§ 1155, 
5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 
4.3, 4.7, 4.10, 4.115a, 4.115b, Diagnostic Code 7525.

5.  The criteria for an increased (compensable) evaluation 
for gastroesophageal reflux disease (GERD) have not been met.  
38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.114, Diagnostic 
Code 7346 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Matter:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the veteran's 
claims.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate claims, and to assist them in 
obtaining such evidence.

This claim was initiated, initially evaluated, and placed in 
appellate status long before passage of VCAA.  The veteran 
was, however, given formal notice of VCAA with respect to all 
pending claims in June 2001.  This notification informed him 
of the evidence necessary to substantiate his claims, the 
evidence VA would collect on his behalf, the evidence or 
information that it was necessary that he submit, and advised 
him to submit any evidence he might have in his possession.  
The claim remained in appellate status over the nest several 
years, during which time the veteran was provided additional 
VCAA notices in January, May, and September 2002, and January 
2003.

It is clear from a review of the record that all relevant 
evidence has been collected for review.  The veteran's 
extensive service medical records have been collected as have 
all of the veteran's records of treatment with VA.  There are 
no private treatment records on file or alleged to exist.  
The veteran has been provided multiple VA examinations which 
are adequate for rating purposes.  When asked whether there 
was any additional evidence to be considered, the veteran 
routinely responded that all evidence was to be obtained from 
various VA medical centers.  In September 2002, the veteran 
notified VA that he had no further evidence to submit.

The Board finds that all relevant evidence has been collected 
for review, and there is no reasonable likelihood that any 
additional evidence remains outstanding.  The Board finds 
that the veteran has been notified of the evidence he must 
submit and the evidence VA would collect on his behalf, and 
that VCAA has been satisfied.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107; Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board considered referring the veteran's claims for 
service connection for ulcer, left inguinal hernia, and a low 
back disorder for additional VA examinations with request for 
opinions consistent with VCAA at 38 U.S.C.A. § 5103A(d)(2).  
In the absence of evidence of current chronic disability of 
ulcer, left inguinal hernia, and a low back disorder at any 
time during or subsequent to service, there is no duty to 
obtain such examinations.  


Service Connection Claims

Law and Regulation:  Service connection may be established 
for disability resulting from disease or in jury incurred or 
aggravated in line of active duty.  38 U.S.C.A. §§ 1110, 
1131.  Service connection may also be granted for certain 
specified diseases, including arthritis and ulcers, which are 
shown to have become manifest to a compensable degree within 
one year from the date of service separation.  38 U.S.C.A. §§ 
1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
adequately supported, a showing of continuity after 
discharged is required to support the claim.  38 C.F.R. § 
3.303(b).

Ulcer:  The extensive service medical records contain no 
findings or diagnosis of any type of ulcer during service.  
There were diagnostic studies during service which resulted 
in findings of GERD, but service connection for that 
disability has previously been allowed.

A March 1996 VA examination of the stomach includes the 
veteran's reported history of being admitted to a hospital in 
Abilene in 1996 with an ulcer being diagnosed and with 
treatment by Tagamet.  The veteran reported only occasionally 
taking Tagamet since that time.  He did not take Tagamet at 
present.  Examination revealed no hepatosplenomegaly, masses, 
guarding or rebound.  The inguinal canals were examined and 
although the veteran was tender on the left internal ring, no 
rupture was identified on either side.  The veteran was noted 
to be anemic but this was specifically attributed to glucose 
phosphate dehydrogenase disease (and the veteran has long 
since subsequently been diagnosed with insulin-dependent 
diabetes mellitus).  The doctor also found that there was no 
periodic vomiting or recurrent hematemesis or melena.  The 
diagnosis was only history of ulcer disease long ago with 
minimal treatment. 

A March 1998 VA esophagogastroduodenoscopy (EGD), included 
the passing of a video gastroscope into the veteran's 
esophagus, stomach and duodenum, was entirely normal.

An April 1998 VA abdominal echogram noted that the 
gallbladder was unremarkable, there were no gallstones, and 
the bile ducts were normal.  There were no findings of ulcer.  
The examination did reveal findings of a fatty liver.

A January 1999 upper gastroesophageal diagnostic study did 
not reveal any ulcer.

A preponderance of the evidence on file is a against an award 
of service connection for any form of gastric or duodenal 
ulcer.  The service medical records do not show any findings 
or diagnosis of ulcer, and if the veteran was treated 
privately in Abilene in 1976, as he reported during VA 
examination, he has never provided any copies of these 
medical records or any properly completed medical release 
form so that VA might collect them.  Even if some finding of 
ulcer did exist from 1976, there is at present and throughout 
the pendency of this appeal, a complete absence of any 
competent clinical evidence revealing that the veteran has 
any form of identifiable ulcer.  In the absence of evidence 
of current disability, the claim must be denied.  

Left Inguinal Hernia:  A single entry in the service medical 
records in June 1979 noted a left inguinal hernia.  Any 
additional treatment for this noted hernia, if any, is 
nowhere documented in the service medical records, and there 
are no further complaints, findings, treatment or diagnosis 
for left inguinal hernia at any time for the remaining 15 
years of the veteran's active service.

A March 1996 VA examination of the stomach included 
examination of the inguinal canals, and although there was 
some tenderness on the left internal ring, no active rupture 
on either side was discovered.  The diagnosis was "inguinal 
hernias, not found."  There is no other complaint, finding 
or diagnosis of a left inguinal hernia in any of the 
significant volume of clinical records on file over the 
following years.

A preponderance of the evidence is against an award of 
service connection for a left inguinal hernia.  While there 
was a notation of such finding on a single occasion in 1976 
during service, there is a complete absence of any competent 
clinical evidence during the remainder of military service, 
or following service, which shows either a recurrence of such 
hernia, or that the veteran has any chronic residuals of the 
hernia first noted in 1976.  In the absence of any competent 
evidence demonstrating that the veteran has had a left 
inguinal hernia at any time during the pendency of this 
appeal, the claim must be denied.

Low Back Disability:  The veteran complained of low back pain 
twice in 1978, and once in June 1979 and October 1991.  On 
each occasion, the finding was low back strain.  There was no 
record of any acute or traumatic low back injury.  The 
service medical records, however, contain no finding or 
diagnosis of a chronic low back disorder or disability at any 
time during service.  There was no diagnosis or X-ray finding 
of low back arthritis at any time during service.

VA examination in March 1996 contained the veteran's 
complaints of intermittent low back pain.  Lumbar spine range 
of motion was excellent; forward to 95 degrees, backward to 
25 degrees, and with left and right lateral flexion and 
rotation to 35 degrees.  The diagnosis from examination was 
low back pain of a very modest degree with minimal 
restriction.  March 1996 VA X-ray studies of the lumbar spine 
were interpreted as demonstrating that disc space intervals, 
lumbar spinal curvature, neuro foramina, and sacroiliac 
joints were all within normal limits.  The impression was a 
normal lumbar spine.  

Multiple VA examinations conducted over the following years 
failed to result in any finding or diagnosis of lumbar spine 
disability or pathology, including a July 2001 VA examination 
of the spine.  There are also on file a significant volume of 
the veteran's routine care and treatment for multiple 
physical disabilities over the years, and these records, 
though containing an occasional complaint of low back 
discomfort, failed to reveal any finding or diagnosis of low 
back disability or pathology of any kind.  Occasional VA 
consultations include examinations of the back which note 
that it is straight with no tenderness to percussion on 
multiple occasions.

A preponderance of the evidence is against an award of 
service connection for a low back disorder.  Although the 
veteran was treated for symptomatic low back pain on some 
four occasions during his more than 21 years of active 
service, at no time during service was the veteran found to 
have a chronic low back disability.  Subsequent to service, 
VA examination in March 1996 noted low back pain but did not 
result in any diagnosis of chronic lumbar strain, and VA 
X-ray studies taken at that time, some 15 months after 
service, were interpreted as being entirely normal.  The 
episodes of low back pain during service must be viewed as 
acute and transitory and resolved without residuals prior to 
service separation.  In the absence of any competent clinical 
evidence resulting in a finding or diagnosis of low back 
disability, pathology, or chronic strain or sprain, and with 
entirely normal X-ray studies on file, the veteran's claim 
for service connection for a low back disorder must be 
denied.


Increased Evaluations

Law and Regulation:  The Schedule for Rating Disabilities 
(Schedule) will be used for evaluating the degree of 
disability in claims for disability compensation.  The 
provisions of the Schedule represent the average impairment 
in earning capacity in civil occupations resulting from those 
disabilities, as far as can be determined.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Any reasonable doubt regarding the degree of disability will 
be resolved in favor of the claimant.  38 C.F.R. § 4.3.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more nearly approximates the criteria required 
for that rating, otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.  The basis of disability evaluations is the 
ability of the body as a whole to function under the ordinary 
conditions of daily life, including employment.  38 C.F.R. § 
4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body, with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to deformity, 
adhesions, defective enervation, or through other pathology, 
or due to pain supported by adequate pathology.  38 C.F.R. § 
4.40.  

As regards to the joints, factors of disability reside in 
reductions of their normal excursions of movements in 
different planes.  Inquiry will directed to more or less 
movement than normal, weakened movement, excess fatigability, 
pain, incoordination, swelling, deformity or atrophy of 
disuse, instability of station, disturbance of locomotion, 
interference with standing, sitting and weight bearing.  
38 C.F.R. § 4.45. 

With any form of arthritis, painful motion is an important 
factor of disability.  It is the intent of the Schedule to 
recognize painful motion in a joint productive of disability.  
Painful, unstable, or malaligned joints, due to healed injury 
or entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

The United States Court of Appeals for Veterans Claims 
(Court) has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of  higher 
ratings based upon functional loss due to pain on use or due 
to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 4 
Vet. App. 202 (1995).

Degenerative arthritis, established by X-ray findings, will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint involved.  
When limitation of motion is noncompensable under the 
appropriate diagnostic code, a rating of 10 percent is 
applicable for each major joint affected.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.

Recurrent subluxation or lateral instability which is slight 
warrants a 10 percent evaluation, which is moderate warrants 
a 20 percent evaluation, and which is severe warrants a 30 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  
Dislocated semilunar cartilage with frequent episodes of 
locking, pain, and effusion into the joint warrants a 20 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

Limitation of leg flexion to 45 degrees warrants a 10 percent 
evaluation and to 30 degrees warrants a 20 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  
Limitation of extension of the leg to 10 degrees warrants a 
10 percent evaluation and to 15 degrees warrants a 20 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Obstructive sleep apnea which is asymptomatic but with 
documented sleep disorder breathing warrants a noncompensable 
evaluation.  Sleep apnea with persistent day-time 
hypersomnolence warrants a 30 percent evaluation.  Sleep 
apnea which the use of a breathing assistance device such as 
a continuous airway pressure (CPAP) machine warrants a 50 
percent evaluation.  With chronic respiratory failure with 
carbon dioxide retention or cor pulmonale or which requires a 
tracheostomy warrants a 100 percent evaluation.  38 C.F.R. § 
4.97, Diagnostic Code 6847.

Epididymo-orchitis which is chronic will be rated as urinary 
tract infection.  38 C.F.R. § 4.115b, Diagnostic Code 7525.  
A urinary tract infection requiring long-term drug therapy, 
one to two hospitalizations per year and/or requiring 
intermittent intensive management warrants a 10 percent 
evaluation.  Urinary tract infection with recurrent 
symptomatic infection requiring drainage/frequent 
hospitalizations (greater than two times per year), and/or 
requiring continuous intensive management warrants a 30 
percent evaluation.  38 C.F.R. § 4.115a.

Gastroesophageal reflux disease is rated by analogy to hiatal 
hernia.  GERD with persistently recurrent epigastric distress 
with dysphagia (difficulty in swallowing), pyrosis 
(heartburn), and regurgitation, accompanied by substernal or 
arm or shoulder pain, and productive of considerable 
impairment of health warrants a 30 percent evaluation.  With 
two or more of the symptoms for the 30 percent evaluation of 
less severity, a 10 percent evaluation is warranted.  
38 C.F.R. § 4.114, Diagnostic Code 7346.

In considering the severity of a disability, the medical 
history of the veteran must be traced.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Although regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure an accurate evaluation, the regulations 
do not give past medical reports precedence over current 
medical findings.  In Fenderson v. West, 12 Vet. App. 119 
(1999), however, it was held that when a veteran disagreed 
with the evaluation initially assigned in an award of service 
connection, such claim was not a new claim for increase, and 
VA adjudicators were required to decide what levels of 
disability were reflected at all times during the pendency of 
the appeal, a practice known to the Court as "staged 
ratings."

Obstructive Sleep Apnea:  Obstructive sleep apnea was 
initially diagnosed during service and service connection for 
this disability was granted in the initial rating action 
after service in March 1995.  

Prior to October 1996, there were not separate Schedular 
criteria in effect for obstructive sleep apnea.  Accordingly, 
sleep apnea was routinely rated by analogy to Diagnostic Code 
6602 for bronchial asthma. Under that Diagnostic Code, a 10 
percent evaluation required paroxysms of asthmatic-type 
breathing, high-pitched expiratory wheezing and dyspnea 
occurring several times a year.  The veteran was not shown to 
have these symptoms and a noncompensable evaluation was 
assigned.

Effective in October 1996, VA adopted Schedular criteria 
specifically for the purposes of evaluating sleep apnea at 
Diagnostic Code 6847 (cited above).  The RO granted the 
veteran an increase to 50 percent, in accordance with 
Diagnostic Code 6847, effective the date that the Schedular 
criteria became effective.  The veteran is clearly documented 
to have been using a CPAP machine for regulated nighttime 
breathing from his last several years of service until 
present.  The next higher 100 percent evaluation under 
Diagnostic Code 6847 requires clinical evidence of chronic 
respiratory failure with carbon dioxide retention or cor 
pulmonale or sleep apnea which requires tracheostomy (the 
surgical creation of an opening into the trachea through the 
neck).

It is apparent that the veteran had surgery to improve his 
nighttime sleeping, including a tongue advancement procedure, 
and a uvulopalatopharyngoplasty.  He has nonetheless required 
continuing use of the CPAP machine.  There is, however, no 
evidence on file nor any argument from the veteran that he 
has any disabling residuals from these prior surgeries 
performed for the purpose of improving his airway.  
Outpatient treatment records from 2002 note that the veteran 
uses the CPAP machine about 95 percent of the time.  When he 
misses his CPAP, he does not notice any increase in symptoms 
such as fatigue.  "He feels satisfied with his current 
treatment plan."

A review of the clinical evidence on file reveals that the 
veteran must use the CPAP to properly regulate nighttime 
sleep and that this works well for him.  There is not 
significant evidence anywhere on file during the pendency of 
the appeal discussing the veteran's sleep apnea other than 
the fact that he uses the CPAP machine with good success.  In 
September 2002, he reported that he used to be tired all the 
time prior to the use of the CPAP machine, but since he had 
been using that machine he had regained his strength.  

Accordingly, the presently assigned 50 percent evaluation is 
properly warranted since the time that the Schedular criteria 
were adopted in October 1996, based upon the need for the 
veteran to continuously use the CPAP machine for nighttime 
sleeping.  The extensive medical records on file do not, 
however, anywhere document that the veteran has chronic 
respiratory failure with carbon dioxide retention or cor 
pulmonale or that he has ever required a surgical 
tracheostomy to warrant the next higher 100 percent 
evaluation.

Left Knee Disorder:  Left chondromalacia patella was 
diagnosed during service, and toward the end of military 
service it was noted that there were degenerative changes of 
that knee.  A noncompensable evaluation was assigned 
initially but in July 2002, the RO granted an increase to 10 
percent, effective back to the claim in 1995.  This assigned 
evaluation was based upon the fact that the veteran had 
noncompensable loss of range of motion, but the left knee did 
have degenerative changes and was painful on motion.  

VA examination in March 1996 noted that the left knee had 
essentially normal range of motion, was completely stable, 
and had no effusion or swelling.  There was no evidence of 
joint, ligament, or meniscal injury.  The only finding with 
respect to the veteran's left knee was that there was some 
crepitation.  An X-ray study of the left knee showed no bone 
or joint abnormality and the impression was a normal left 
knee.  The diagnosis for the left knee from examination was 
that it was entirely normal except for some crepitus.  There 
is little or no evidence that the veteran has sought or 
required any continuing medical treatment for his left knee.

On VA examination in April 2002, the veteran reported that 
his left knee bothered him only during ambulation or walking 
or sitting with the knee flexed for lengthy periods.  Left 
knee range of motion was 0 to 130 (of a possible 140) 
degrees.  There was noted additional limitation of motion and 
functional impairment during flare-ups of the right knee 
(which is service connected with a 10 percent evaluation) but 
this was not so for the left knee.  There had been no 
specific left knee injury, and although there had been 
multiple arthroscopies and open-knee surgery on the right 
knee, the left knee had never had surgical intervention.  The 
left knee had no episodes of dislocation or recurrent 
subluxation, no inflammatory symptoms of arthritis and there 
was no pain or discomfort in the range of motion of the left 
knee.  The left knee had no pain, fatigue, weakness, or lack 
of endurance following repetitive use.  The left knee was 
fully stable with no tenderness.  X-ray studies performed 
earlier in January 2002 had resulted in a finding of minimal 
spurring of the tibial spine.  The diagnosis was early 
degenerative changes on the tibial spine of the left knee and 
patellofemoral pain syndrome.  This was the evidence used by 
the RO in the subsequent July 2002 rating decision used to 
grant the veteran an increased evaluation to 10 percent for 
painful noncompensable limited motion of the left knee with 
arthritis, apparently made effective to January 1995.

A preponderance of the evidence on file is against an 
evaluation in excess of the presently assigned 10 percent for 
the veteran's left knee chondromalacia patella with early 
degenerative changes (granted under DC 5260, but equally 
warranted under 38 C.F.R. §§ 4.45,4.59, and DC 5003).  At no 
time during the pendency of the appeal has the veteran had 
recurrent subluxation or lateral instability (DC 5257) or 
limitation of extension of the knee to 10 degrees (DC 5261) 
for an additional 10 percent evaluation, or dislocated 
semilunar cartilage with frequent episodes of locking and 
swelling (DC 5258) for an additional 20 percent evaluation, 
or limitation of flexion of the knee to 30 degrees (DC 5260) 
for the next higher 20 percent evaluation.  There is no 
competent medical evidence demonstrating that the veteran has 
sought or required routine medical treatment for left knee 
disability.  There is no evidence of additional limitation of 
motion caused by flare-ups of left knee disability which were 
specifically ruled out in the April 2002 VA examination.  See 
38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 4 Vet. App. 202 
(1995).

Epididymitis:  The veteran was first diagnosed with 
epididymitis during service in August 1976.  Service 
connection was granted in the initial rating action issued by 
the RO in March 1995.  A noncompensable evaluation was 
initially assigned and has been confirmed and continued 
during the pendency of the appeal.

Epididymis is a structure which lies on and around each 
testicle.  It functions in the transport, storage and 
maturation of sperm cells originating from the testicle.  The 
clinical evidence on file shows that the veteran has been 
provided multiple treatments by specific antibiotics for 
acute episodes of epididymitis.  Such treatments are shown to 
generally resolve each acute episode, although the veteran 
has, on occasion over the years complained of left testicular 
pain either associated with activity or intercourse.

A VA echogram of the scrotum in February 1998 recorded that 
both testicles appeared fairly symmetric in size without 
focal hypoechoic lesion.  The left epididymis appeared 
slightly larger than the right and this was considered as 
possibly related to a previous episode of epididymitis.  The 
impression was no testicular mass.

A June 1999 VA examination for the veteran's service-
connected diabetes mellitus noted that the veteran had an 
erectile dysfunction (not inability, but occasional 
difficulty) secondary to diabetic neuropathy and 
hypercholesterolemia.  

In accordance with Diagnostic Code 7525, epididymitis is to 
be rated as a urinary tract infection (unless an infection is 
shown to be tubercular).  To warrant a 10 percent compensable 
evaluation under 38 U.S.C.A. §§ 4.115a, epididymitis would 
require long-term drug therapy, one to two hospitalizations 
per year and/or intermittent intensive management.  No 
clinical evidence on file at any time during the pendency of 
the appeal shows that the veteran meets or closely 
approximates these criteria.  While he is on occasion 
provided antibiotic treatment for episodes of chronic 
epididymitis, this antibiotic therapy is intermittent and not 
continuous.  The veteran does not have one or two 
hospitalizations per year for this disorder, and has never 
been hospitalized for treatment of epididymitis.  The 
intermittent antibiotic treatment cannot be fairly 
characterized as intermittent intensive management.  

Additionally, the veteran has been awarded service connection 
for diabetes mellitus, which is well documented to have 
associated polyneuropathy resulting in an occasional burning 
sensation in various extremities.  To the extent that the 
veteran's occasionally reported symptoms of a burning 
sensation in the left testicle may be causally associated 
with diabetic neuropathy, that disability is separately 
evaluated with a 20 percent rating.  Accordingly, a 
compensable 10 percent evaluation for epididymitis is not 
warranted at any time during the pendency of the appeal.

GERD:  Upper gastrointestinal (GI) series during service in 
1985 and 1994 were interpreted as showing the veteran to have 
esophageal reflux with reflux esophagitis.  Service 
connection for this disorder was granted by the RO 
accordingly in the initial March 1995 rating decision.  A 
noncompensable evaluation was assigned at that time and 
remains in effect.

Although upper GI series in service resulted in diagnoses of 
GERD, the service medical records do not show continuing 
complaints or treatment for this condition during service.

A March 1996 VA examination of the stomach contained the 
veteran's report of having abdominal food induced problems 
for which he took Mylanta.  The veteran was noted to be 
anemic, but again this was specifically attributed to glucose 
phosphate dehydrogenase disease (and the veteran is 
subsequently shown to have manifested insulin-dependent 
diabetes mellitus).  There was no recurrent hematemesis or 
melena.  The diagnosis included modest gastrointestinal 
reflux which was easily treated with Mylanta.

A March 1998 VA EGD study noted that a video gastroscope was 
passed into the veteran's esophagus, stomach and duodenum in 
the usual manner, and that the entire examination was normal.  
A September 1998 echogram of the abdomen revealed an 
unremarkable gallbladder with no gallstones and normal bile 
ducts.  The only finding from this diagnostic study was a 
fatty liver.  A January 1999 upper GI with air contrast noted 
a small sliding hiatus hernia without reflux.  There were 
changes of antral gastritis, no active ulcers, and the 
examination was otherwise normal.  

Routine physical examination performed on an outpatient basis 
in June 2002 noted that the veteran's abdomen was soft, non-
distended and non-tender.  Bowel sounds were present in all 
four quadrants and there was no nausea or vomiting.  Appetite 
was adequate and bowel habits were regular and normal.

The Board finds that a preponderance of the evidence on file 
is against a compensable evaluation for GERD at all times 
during the pendency of this appeal.  In 1996, the only 
finding was a modest gastroesophageal reflux which was easily 
treated with  Mylanta.  Other diagnostic studies have failed 
to reveal significant abdominal abnormality with the 
exception of a January 1999 upper GI which resulted in 
findings of a small sliding hiatus hernia without reflux.  At 
that time, the diagnosis was only "possible reflux 
disease."  

GERD is rated by analogy to the Schedular criteria for 
evaluating hiatal hernia, and it is noteworthy that a small 
sliding hiatal hernia, "without reflux," was noted during 
the pendency of the appeal.  A 30 percent evaluation for GERD 
or hiatal hernia requires persistently recurrent epigastric 
distress with dysphagia, pyrosis, and regurgitation, 
accompanied by substernal or arm or shoulder pain, which is 
productive of considerable impairment of health.  A 10 
percent evaluation requires two or more of the symptoms for 
the 30 percent evaluation of less severity.  

The Board does not find that the evidence on file supports a 
conclusion that the veteran does have two or more of the 
symptoms required for the 30 percent evaluation.  He is not 
shown to have dysphagia (difficulty swallowing), or pyrosis 
(heartburn) or recurrent regurgitation.  There is a complete 
absence of any evidence of associated substernal arm or 
shoulder pain.  The veteran does on occasion have epigastric 
distress which he is shown to adequately treat with Mylanta.  

It should be also noted, in this regard, that the veteran is 
also shown by diagnostic study to have a fatty liver which is 
well known to result in stomach upset but is not shown to be 
in any way causally related to service-connected GERD.  At 
all times during the pendency of this appeal, the veteran is 
demonstrated to weigh between 350 and 400 pounds, and the 
veteran's routine care and treatment for diabetes mellitus 
documents that his health care providers have long attempted 
to get him to better control his diet and weight to better 
regulate his diabetes.  There are multiple entries in the 
treatment records indicating that the veteran is not 
compliant with prescribed diet and that he often eats fatty 
foods which result in stomach upset.  These factors of 
stomach upset are not attributable to service-connected GERD 
and may not form the basis for an increased (compensable) 
evaluation therefore.


ORDER

Entitlement to service connection for ulcer is denied.

Entitlement to service connection for left inguinal hernia is 
denied.

Entitlement to service connection for a low back disorder is 
denied.

Entitlement to an evaluation in excess of 50 percent for 
obstructive sleep apnea is denied.

Entitlement to an evaluation in excess of 10 percent for left 
knee chondromalacia with arthritis is denied.

Entitlement to an increased (compensable) evaluation for 
epididymitis is denied.

Entitlement to an increased (compensable) evaluation for 
gastroesophageal reflux disease is denied.


REMAND

The veteran claimed to have a cervical spine disorder in his 
initial claim following service separation.  There was a 
record of treatment in service for cervical spine strain, but 
no indication in the service medical records that this was a 
chronic disability.  The first VA examination after service 
in March 1996 noted a somewhat restricted range of motion 
which was at least partially attributable to the veteran's 
body habitus.  The diagnosis, however, was cervical muscle 
tension syndrome with fibromyalgia, but no active spinal disc 
disease.  An earlier April 1995 VA X-ray study of the 
cervical spine was interpreted as being entirely normal.  May 
1996 VA electrodiagnostic studies noted an incomplete 
examination and an inability to rule out radiculopathy, but 
there were normal electromyography findings of left C5, C6, 
and C7 limb muscles.

In a July 2001 VA examination of the spine, the veteran's 
cervical spine strain during service was discussed, and the 
veteran also reported having several episodes of neck pain 
where he was placed on light duty.  It was noted at this time 
that the veteran had had a prior VA MRI of the cervical spine 
in May 1996 which revealed a C4-C5 level with mild narrowing 
of the right neuro foramina, a C5-C7 level revealed moderate 
subligamentous disc extrusions compressing the cervical cord 
with moderate central stenosis with mild bilateral foramina 
encroachment, and a C6-L7 level revealing a diffused disc 
bulge flattening the fecal sac with mild central canal 
stenosis.  These were the findings provided by the physician 
who conducted the July 2001 examination, but no opinion was 
provided as to whether these findings were causally related 
to the veteran's period of active service.  The veteran 
separated from service in December 1994 and these findings on 
MRI were produced in May 1996, some 17 months after service 
separation.  Although a copy of the actual X-ray report 
cannot be located, it was subsequently reported in January 
2002 that X-ray studies revealed minimal degenerative changes 
of the facet joints in the cervical spine.

Because the veteran was noted to have a cervical spine strain 
during service and he reported chronic symptoms during 
service, and because a report of an MRI of the cervical spine 
17 months after service revealed disc disease, the Board 
finds that this issue must be referred for VA examination 
with a request for an opinion consistent with VCAA at 
38 U.S.C.A. § 5103A(d)(2).  MRI studies provide greater 
diagnostic detail than X-ray studies.  The fact that the 
veteran was noted to have a normal cervical spine X-ray in 
July 1995, contrary to findings subsequently made on an MRI 
in May 1996 is not dispositive.  For this reason, the case is 
REMANDED to the RO for the following action:

1.  The veteran should be scheduled for a 
VA orthopedic examination of the cervical 
spine.  The claims folder must be 
provided to the VA physician for review 
in conjunction with the examination.  In 
addition to providing a current 
examination of the veteran's cervical 
spine with the report of findings of any 
disability presently identified, the VA 
doctor is requested to provide an opinion 
as to whether it is more, less, or 
equally likely that any present cervical 
spine abnormality identified is causally 
attributable to the veteran's 21-year, 9-
month period of active service.  A 
complete explanation of the reasons and 
bases for this opinion is essential.

2.  After completing the above 
development, the RO should again address 
the veteran's claim for service 
connection for cervical spine disability.  
If the decision is not to the veteran's 
and his representative's satisfaction, 
they must be provided with a supplemental 
statement of the case which addresses the 
development requested in this remand 
action.  They must be provided an 
opportunity to respond.  The case should 
then be returned to the Board after 
compliance with appellate procedures.  
The veteran need do nothing until further 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).

	                     
______________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


